UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

          -v-                                                               No. 05-cr-621 (RJS)
                                                                                 ORDER
ALBERTO WILLIAM VILAR, et al.,

                                    Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

        Before the Court are the government’s motions to dismiss several third-party

petitions filed in connection with the Court’s August 2, 2019 Preliminary Order of

Forfeiture as to Substitute Assets (Doc. No. 802 (“Preliminary Forfeiture Order”)) and

the Court’s December 9, 2019 Second Preliminary Order of Forfeiture as to Substitute

Assets (Doc. No. 848 (“Secondary Preliminary Forfeiture Order”)). (Doc. Nos. 867,

902.)

        After the Court entered the Preliminary Forfeiture Order, it received petitions from

(i) Paul Marcus, The Deane J. Marcus Trust, The Steven E. Marcus Trust, The Cheryl

Marcus-Podhaizer Trust and The Eve S. Marcus Children’s Trust (collectively, the

“Marcus Claimants”) (Doc. No. 816); (ii) Lisa and Debra Mayer (Doc. No. 824);

(iii) Vivian Shevitz (Doc. No. 826); (iv) John Preetzmann-Aggerholm (Doc. No. 829);

(v) E. Ronald Salvitti (Doc. No. 830); (vi) Alfred Heitkonig (Doc. No. 828);

(vii) Angelika Jordan (Doc. No. 841); and (viii) Lauranne Christov (Doc. Nos. 842–43). 1

These petitioners sought to claim all or part of the approximately $12.7 million in


1
 Although the Securities and Exchange Commission originally filed a petition, its petition was later withdrawn.
(Doc. No. 160.)
substitute assets subject to the Preliminary Forfeiture Order. Though the government

opted not to oppose the Mayer’s petition at this stage, the government moved to dismiss

each of the other petitions pursuant to Federal Rule of Criminal Procedure 32.2(c)(1)(A)

and Federal Rule of Civil Procedure 12(b)(1), arguing that the petitioners lacked standing

to contest the forfeiture. (Doc. Nos. 867–68.)

     Following the Second Preliminary Forfeiture Order, which addressed additional

assets from a brokerage account held in the name of the Trustees of the Amerindo

Advisors (UK) Limited Retirement Benefits Scheme, the Court again received petitions

from (i) the Marcus Claimants (Doc. No. 878); (ii) the Mayers (Doc. No. 864);

(iii) Salvitti (Doc. No. 890); (iv) Heitkonig (Doc. No. 869); and (v) Christov (Doc. Nos.

863, 865, 892), as well as first-time petitions from (vi) Amerindo Advisors (UK) Limited

Retirement Benefits Scheme (Doc. No. 882); and (vii) James Stableford (Doc. Nos. 886–

87). The government moved to dismiss only the petitions filed by the Marcus Claimants,

Salvitti, Heitkonig, and Christov, again contending that these petitioners lack standing to

contest forfeiture. (Doc. Nos. 902–03.)

     Although briefing on these standing issues has concluded, the Court is persuaded

that oral argument will facilitate the resolution of the government’s dismissal motions.

Accordingly, IT IS HEREBY ORDERED THAT the parties shall appear for oral

argument on Friday, July 30, 2021 at 11:00 a.m. In light of the common factual and legal

issues involved, the Court will address both motions at the same time. And due to the

ongoing COVID-19 pandemic and the courtroom scheduling complications that come

with it, the Court FURTHER ORDERS that oral argument shall take place remotely via

ZoomGov videoconference. The Court will issue further instructions concerning the




                                            2
videoconference. Members of the public may monitor the proceeding via the Court’s free

audio-line by dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:    July 12, 2021
          New York, New York
                                              _________________________________
                                              RICHARD J. SULLIVAN
                                              UNITED STATES CIRCUIT JUDGE
                                              Sitting by Designation




                                          3
